Citation Nr: 9933263	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997, in which the St. 
Petersburg, Florida, Regional Office (RO) of 

the Department of VeteransAffairs (VA) held, inter alia, that 
the veteran's claims for service connection for bilateral 
ankle and knee disabilities, and for hypertension, were not 
well grounded.


FINDINGS OF FACT

1.  A bilateral ankle disability is not currently shown.

2.  A bilateral knee disability is first shown many years 
subsequent to service, and is not shown to be related 
thereto.

3.  Hypertension is first shown many years subsequent to 
service, and is not shown to be related thereto.


CONCLUSIONS OF LAW

1.  A claim for service connection for a bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that 

each claim is plausible.  If he or she has not, the appeal 
fails as to that claim, and the Board is under no duty to 
assist him or her in any further development of that claim, 
since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), held that a well-grounded claim requires evidence of 
a current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

I.  Service Connection for a Bilateral Ankle Disability

With regard to the veteran's claim of service connection for 
a bilateral ankle disability, the Board notes that no 
disorder with regard to either ankle is shown as being 
currently manifested.  As indicated above, a disability must 
be currently manifested for a claim for service connection 
therefor to be deemed well grounded; that is, service 
connection cannot be granted for a disability that is not 
shown to exist.  Caluza, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

The Board acknowledges that the veteran has specifically 
alleged that he injured his ankles while in boot camp, and 
that the resulting impairment "continue[s] to [be] very 
disabling at the present time."  Nonetheless, it must be 
pointed out that he has not submitted any medical evidence 
that would lead the Board to conclude that an ankle 
disability, either unilateral or bilateral, of any sort is 
manifested at this time.  Medical records dated in 1997 show 
the presence of various disorders, but do not reference the 
presence of any ankle problems, or complaints thereof.  A 
Social Security Administration decision dated in March 1997 
likewise does not indicate 

that any ankle disorder was identified.  It must also be 
pointed out that, notwithstanding the veteran's assertions, 
his service medical records do not show that any ankle 
problems were manifested during service; it is particularly 
noted that the report of his service separation examination 
indicates that his lower extremities were clinically 
evaluated as normal.

In brief, the medical evidence does not demonstrate that a 
bilateral ankle disability is currently manifested.  The 
veteran's claim for service connection for that disability is 
accordingly found to be not well grounded.

II.  Service Connection for a Bilateral Knee Disability

With regard to the veteran's claim for service connection for 
a bilateral knee disability, the Board recognizes that the 
medical evidence demonstrates that such a disability, 
diagnosed as arthritis of the knees, is currently manifested.  
Private medical records dated in March 1997 show that he was 
accorded treatment at that time for bilateral knee pain of 
one month's duration.

The Board accordingly finds that one of the three criteria 
enunciated by the Court in Caluza - the presence of a current 
disability - has been satisfied.  Under Caluza, however, all 
three criteria must be met.  It must therefore be pointed out 
that the medical evidence does not demonstrate that a knee 
disability, either unilateral or bilateral, of any sort was 
manifested during the veteran's active service; to the 
contrary, these records are devoid of any reference to any 
knee problem.  The report of his separation medical 
examination shows that his lower extremities were clinically 
evaluated as normal, and does not cite any inservice history 
of knee impairment, or complaints thereof.  Concomitantly, 
the private medical records dated in 1997 that indicate the 
presence of bilateral knee arthritis do not show that this 
disorder had been manifested prior to that year; accordingly, 
the statutory and regulatory provisions whereby arthritis may 
be presumed to have been incurred in service when manifested 
to a compensable degree within one year after separation 
therefrom are not for application.  It must further be noted 
that these records do not 

demonstrate that the presence of bilateral knee arthritis in 
1997 was in any manner related to active service that had 
concluded 31 years previously; see 38 C.F.R. § 3.303(d) 
(1999). 

In brief, the medical evidence does not demonstrate that a 
bilateral knee disability was manifested during the veteran's 
active service, or that it statutorily can be presumed to 
have been so manifested.  The veteran's claim for service 
connection for that disability is accordingly found to be not 
well grounded.

III.  Service Connection for Hypertension

With regard to the veteran's claim for service connection for 
hypertension, the Board recognizes that hypertension (also 
characterized by the RO for adjudication purposes as coronary 
artery disease with hypertension) is currently manifested.  
In particular, the Board notes that a March 1997 Social 
Security Administration decision cites private medical 
records dated in 1995 and thereafter that indicate that the 
veteran was accorded treatment for uncontrolled hypertension 
with persistent chest pain.  

However, as was the instance with the veteran's claim for 
service connection for a bilateral knee disability, the fact 
that one of the three criteria of Caluza is satisfied does 
not, in and of itself, establish that the claim is well 
grounded; it must be reiterated that all three Caluza 
criteria must be met.  In this case, the veteran's service 
medical records do not show that hypertension, or any symptom 
thereof, was manifested during his period of active duty.  
The report of his separation medical examination shows that 
his blood pressure was recorded as 118/58, and does not 
indicate that hypertension was diagnosed, or that any symptom 
indicative thereof was discerned, during service.  

It is noted that, on a report of medical history prepared by 
the veteran pursuant to his separation from service, he 
indicated a history of headaches and fainting, along with 
feeling pressure in his head when he bent over.  He currently 
alleges that these 

complaints represented symptoms of hypertension.  It must be 
emphasized, however, that the medical evidence does not 
support his allegations which, in the absence of such 
evidence, constitute no more than unconfirmed conjecture, 
particularly in view of the fact that he has not indicated 
that he has the requisite knowledge or training that would 
render him competent to proffer medical opinions.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board also must point out that the medical evidence does 
not demonstrate that hypertension was manifested prior to 
1995, or for 29 years following the veteran's separation from 
service.  Accordingly, the statutory and regulatory 
provisions whereby hypertension can be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service separation are not for 
application in this instance.  In addition, it is noted that 
the medical evidence of record does not demonstrate that the 
veteran's current hypertension has been in any manner 
associated with his service; see 38 C.F.R. § 3.303(d) (1999).  
Although the medical records cited in the March 1997 Social 
Security Administration decision have not been associated 
with the claims folder, the Board notes that, in the absence 
of evidence indicating that the claim is well grounded it is 
not obligated to secure those records or otherwise seek 
further development of the claim; it must be noted that the 
veteran has not indicated that these records would be of 
probative value.

In brief, the medical evidence does not demonstrate that 
hypertension was manifested during the veteran's active 
service, or that it statutorily can be presumed to have been 
so manifested.  The veteran's claim for service connection 
for that disability is accordingly found to be not well 
grounded.

IV.  Conclusion

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not 

demonstrate that a bilateral ankle disability is so 
manifested.  In addition, the Court has held, as discussed 
above, that a well-grounded claim also requires the presence 
of an inservice disability or injury.  No such inservice 
disability or injury has been shown with regard to the 
veteran's claims for service connection for a bilateral knee 
disability or hypertension.  The Board must therefore 
conclude that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a 
bilateral ankle disability, a bilateral knee disability, or 
hypertension could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claims for service 
connection for these disorders are not well grounded and are 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for a 
bilateral ankle disability, a bilateral knee disability, and 
hypertension, at any time.



ORDER

Service connection for a bilateral ankle disability is 
denied.  Service connection for a bilateral knee disability 
is denied.  Service connection for hypertension is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

